DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Office Action
This office action is in response to applicant’s request for a corrected office action 6/22/2022, see PTO-413 Interview Summary. The previous Final office action mailed 4/22/2022 omitted analysis of claims 21-22 unintentionally.
Status of Claims
The amendment filed 1/26/2022 has been entered. Claims 1-4, 6, 10-15, 17-20 are currently amended claims. Claims 5, 16 are cancelled. Claims 21-22 are newly added. Claims 1-4, 6-15, 17-22 are pending in the application.
Response to Amendments
The objection of claims 1-2, 13-14 due to informalities has been withdrawn in light of applicant’s amendment to the claims. See updated Claim Objections for additional concerns.
The rejection of claims 1-2, 6, 10, 12, 17-19 under 35 USC 112(b) has been withdrawn in light of applicant’s amendment to the claims.
Response to Arguments
Applicant’s arguments, see pg. 12-15 of the Remarks filed 1/26/2022 regarding claims rejected under 35 USC 103 have been fully considered and are asserted not persuasive.
Examiner acknowledges that applicant has amended independent claim 1 (similarly claims 13, 14) with underlines to specify “the registration data bring indicative of a successful registration of the second device through a referral process involving the first device”, inter alia. In particular, applicant argued 
“Even assuming that the ‘mobile device’ of ‘customer 109’ of Durvasula could correspond with the claimed ‘first device,’ that the ‘request to transfer an amount of loyalty points’ of Durvasula could correspond to the claimed ‘allocation request,’ that the ‘blockchain-based loyalty point system’ of Durvasula could correspond to the claimed ‘apparatus,’ and that the ‘loyalty wallet’ of Durvasula could correspond to the claimed ‘application program,’ which Applicant does not concede, Durvasula would still fail to teach or suggest any apparatus configured to ‘receive, from a computing system[,] . . . an allocation request, a first digital signature applied to the allocation request, and a second digital signature applied to the allocation request and to the first digital signature, the allocation request being generated by a first application program executed at a first device and being indicative of a recordation of registration data associated with a second device within a first element of a distributed ledger, the allocation request comprising a public key of the executed first application program, and the registration data bring indicative of a successful registration of the second device through a referral process involving the first device," as recited similarly by amended independent claims 1, 13, and 14 (emphases added)’.” (see pages 14-15 of the Remark)

Examiner acknowledges applicant’s perspective however respectively disagrees. 
Examiner would like to iterate that prior art Durvasula discloses system and method similar to the apparatus and method recited in claim 1 (similarly claim 14) and claim 13. For instance, Durvasula’s [Abstract] states: A blockchain-based loyalty point system may include a blockchain API host that receives a request (i.e. allocation request) to transfer an amount of loyalty points from a first customer account to a second customer account. The system may validate the request by performing a cryptographic operation on the request using a public key associated with the first customer account. The system may also propagate a proposal to consensus participants for writing to a blockchain, wherein the proposal comprises the first customer account, the second customer account, and the amount of loyalty points. Fig. 2 of Durvasula further indicates a process for registering users for a payment network for loyalty points using a blockchain-based ledger. Further Durvasula discloses successful registration process through referral process, e.g. para. [28] loyalty point network 100 may include controls to restrict access to registered loyalty partner sites 106 and/or currency exchange sites 107. Certificate authority 112 may allow participants to join loyalty point network 100 or may disallow would-be participants from joining loyalty point network 100. Certificate authority may communicate with blockchain 102 through consensus participants 103 of blockchain 102 using an API 108. Certificate authority 112 may include a web interface for review of new currency exchange sites by currency exchange candidate staff 113. Similarly, certificate authority 112 may include a web interface for review of new loyalty partner sites by loyalty coalition candidate staff 111. Examiner asserts previous office action mailed 10/28/2021 and current office action herein address applicant’s concern. Applicant is directed to the office action for details.
Applicant further argued,
“Further, and in view of at least these quoted deficiencies, Durvasula also fails to teach or suggest any apparatus configured to, ‘based on a validation of the first and second digital signatures, approve the allocation request and allocate a digital asset to the first device in accordance with the approved allocation request,’ ‘perform operations that record the public key of the executed first application program and asset data identifying the digital asset within a second element of the distributed ledger,’ and ‘transmit confirmation data to the first device[,] . . . the confirmation data being indicative of the allocation of the digital asset to the first device, and the executed application program causing the first device to present a portion of the confirmation data on a digital interface,’ as recited similarly by amended independent claims 1, 13, and 14.” (see page 15 of the Remarks)

Examiner asserts applicant’s argument above is not persuasive since examiner asserts the combination of Durvasula and Perullo teaches those limitations. For instance, regarding limitation “allocate a digital asset to the first device in accordance with the approved allocation request”, Durvasula states in [36]: Blockchain API host 104 may prepare the proposal by preparing data for writing to a block of the blockchain including, for example, an identifier of the customer (e.g., the public key or blockchain address), the transaction (e.g., a balance inquiry), … Applicant is directed to the office action below for details.
Applicant’s further arguments regarding respective dependent claims are not persuasive since the arguments are based on assumption that their respective independent claims are patentable.
Applicant is suggested to further incorporate innovative features into independent claims to advance the case.
Claim Objections
Claims 1-2, 6-7, 9, 13-15, 18, 21 are objected to because of the following informalities:  
Claim 1 line 13, similarly claim 13 line 9, claim 14 line 12, “bring” may be typo. 
Claim 2 line 7, “and the asset data the within …” may read “and the asset data 
Claim 7 line 4, “comprising at least oneof …” may read “comprising at least one of …”.
Claim 11 line 7, “by the application program …” may read “by the first application program …”.
Claims 2, 6, 9, 15, 18, 21 each recites “… wherein:” which may read “… wherein ”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11, 13-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula et al (US20190108542A1, hereinafter, “Durvasula”), in view of Perullo (US20190392439A1, hereinafter, “Perullo”).
Regarding claim 1, Durvasula teaches:
An apparatus (Durvasula, discloses system and method for blockchain based loyalty point distribution, see [Title] and [Abstract]), comprising: 
a communications interface (Durvasula, See Fig. 1 API(s), and [0025] API 108 may serve as a blockchain interface accessible by applications and computing devices of loyalty point network 100); 
a memory storing instructions; and at least one processor coupled to the communications interface and to the memory (Durvasula, [0067] a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data), the at least one processor being configured to execute the instructions to: 
receive, from a computing system via the communications interface, an allocation request (Durvasula, [Abstract] A blockchain-based loyalty point system may include a blockchain API host that receives a request (i.e. allocation request) to transfer an amount of loyalty points from a first customer account to a second customer account. And [0020] The payment networks use a distributed ledger, which may be based on a blockchain, and the payment networks have consensus-based transaction validation), a first digital signature applied to the allocation request, [and a second digital signature applied to the allocation request and to the first digital signature], the allocation request being generated by a first application program executed at a first device and being indicative of a recordation of registration data associated with a second device within a first element of a distributed ledger, the allocation request comprising a public key of the first executed application program (Durvasula, [0021] When implemented in support of a loyalty payment network 100, the blockchain may serve as an immutable log for loyalty point transactions and registrations (i.e. registrations in log, in first element of distributed ledger). And [0029] Referring to FIG. 2, an exemplary registration process 200 is shown for loyalty point network 100, in accordance with various embodiments. Customer 109 may download and install a loyalty wallet 105 (i.e. executed application program) on his or her mobile device (Step 201) ...  Loyalty wallet 105 may generate and/or receive an asymmetric cryptography key pair including a private key paired with a public key (Step 202). And [0031] loyalty wallet 105 may prepare and sign a registration request for transmission… The signature may be a crypto operation performed with the private key from the asymmetric key pair (generated in step 202). Loyalty wallet 105 may transmit the registration request to blockchain API host 104 (Step 205). And [0032] blockchain API host 104 may verify the signature and prepare a proposal to register customer 109 (Step 206) (i.e. a recordation of registration data). Blockchain API host 104 may verify the signature by performing a crypto operation using the public key to the data that was signed using the private key), and the registration data bring indicative of a successful registration of the second device through a referral process involving the first device (Durvasula, [0006] the system may also receive a registration request for a loyalty partner site (i.e. second device, also see Fig. 1, 106 in reference to customer 109), validate the registration request by performing the cryptographic operation on at least a portion of the registration request using a public key associated with the loyalty partner site, and propagate a registration proposal to the consensus participants for writing to the blockchain). And [0028] loyalty point network 100 may include controls to restrict access to registered loyalty partner sites 106 and/or currency exchange sites 107. Certificate authority 112 may allow participants to join loyalty point network 100 (i.e. referral) or may disallow would-be participants from joining loyalty point network 100. Certificate authority may communicate with blockchain 102 through consensus participants 103 of blockchain 102 using an API 108. Certificate authority 112 may include a web interface for review of new currency exchange sites by currency exchange candidate staff 113. Similarly, certificate authority 112 may include a web interface for review of new loyalty partner sites by loyalty coalition candidate staff 111. Also [0047] process 700 is shown for adding a loyalty coalition member such as a new loyalty partner, … The candidate staff 111 may register an entity with certificate authority 112 (Step 701)); 
based on a validation of the first [and second] digital signatures, approve the allocation request and allocate a digital asset to the first device in accordance with the approved allocation request (Durvasula, [0020] The payment networks use a distributed ledger, which may be based on a blockchain, and the payment networks have consensus-based transaction validation. And [0036] blockchain API host 104 may validate the signature and prepare a proposal to inquire point balance (Step 404). Blockchain API host 104 may validate the signature by performing a cryptographic operation using the public key on the data what was encrypted by loyalty wallet 105 using the corresponding private key); 
perform operations that record the public key of the executed first application program and asset data identifying the digital asset within a second element of the distributed ledger (Durvasula, [0005] The system may also perform operations including receiving a registration request for a customer account comprising the public key, validating the registration request by performing the cryptographic operation on at least a portion of the registration request using the public key, and propagating, by the blockchain API host, a registration proposal to the consensus participants for writing to the blockchain (i.e. record). And [0032] Consensus participants 103 may achieve consensus and add a new ledger for customer 109 to blockchain 102 (Step 208). Consensus participants 103 may validate registrations, loyalty point transactions, and any other activity on blockchain 102 by establishing consensus. And [0037] In various embodiments, blockchain API host 104 may propagate the proposal to consensus participants 103 by transmitting the proposal and/or writing the proposal to blockchain 102 (Step 405). Consensus participants 103 may achieve consensus and add the proposal to the blockchain 102 (Step 406)); 
and transmit confirmation data to the first device via the communications interface, the confirmation data being indicative of the allocation of the digital asset to the first device, and the executed application 146InternalAttorney Docket No.: G4144-00346program causing the first device to present a portion of the confirmation data on a digital interface (Durvasula, [0042] blockchain API host 104 may propagate the proposal to consensus participants 103 by transmitting the proposal and/or writing the proposal to blockchain 102 (Step 510). Consensus participants 103 may achieve consensus and add the proposal to the blockchain 102 (Step 511). The consensus participants 103 and/or blockchain API host 104 may thus notify customer 109 by writing data from the proposal to blockchain 102 and/or transmitting a confirmation to loyalty wallet 105 (Step 512)). Examiner notes writing confirmation data to loyalty wallet to notify customer suggests using digital interface in the art. 
	While Durvasula teaches the main concept of the invention by validating digital signature of executed application (i.e. loyalty wallet) in loyalty point distribution with blockchain, but does not explicitly teach using and validating second digital signature as additional steps, however in the same field of endeavor Perullo teaches:
a second digital signature applied to the allocation request and to the first digital signature (Perullo, discloses multi-signature verification network authorizing a blockchain transaction by verification on first signature from payer device and second signature from a verification system, see [Abstract]. And [0018] Each of the one or more second signatures may be generated by a respective one of the one or more verification providers using a second private key (e.g., created and maintained by the verification provider)). Examiner notes, to the second verification system, the allocation request and the first digital signature can be regarded as the allocation request, i.e. the allocation request and the first digital signature is data that is signed by the second verification system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Perullo in the systems and methods for loyalty point distribution of Durvasula by implementing multi-signature verification in authorizing blockchain transaction. This would have been obvious because the person having ordinary skill in the art would have been motivated to validate blockchain transaction request using multi-signature network that leverages a pool of trusted verification institutions that offers security and safety instead of just relying on a single service provider (Perullo, [Abstract], [0002]).

Regarding claim 13, Durvasula-Perullo combination teaches:
A computer-implemented method (Durvasula, [0004] A system, method, and computer readable medium (collectively, the "system") is disclosed for operating a payment network based on loyalty points), comprising: the method steps substantially similar to the steps performed by the apparatus of claim 1, therefor is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 14, Durvasula-Perullo combination teaches:
An apparatus, comprising: a communications interface (Durvasula, [Abstract] A blockchain-based loyalty point system and see Fig. 1 API(s)); 
a memory storing instructions; and at least one processor coupled to the communications interface and to the memory (Durvasula, [0067] a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data), the at least one processor being configured to execute the instructions to: perform method steps substantially similar to the steps performed by the apparatus of claim 1, therefor is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, Durvasula-Perullo combination further teaches:
The apparatus of claim 1, wherein: 
the at least one processor is further configured to transmit, via the communications interface, the public key and the asset data to one or more peer computing systems, the one or more peer computing systems being configured to perform operations that record the public key and the asset data within the second element of the distributed ledger (Durvasula, referring to Fig.6, and [0043] With reference to FIG. 6, a process 600 is shown for peer-to-peer transfer of loyalty points in loyalty point network 100. Also [0045] the public key on the data that was encrypted by loyalty wallet 105 using the corresponding private key); and the recordation of the public key and the asset data the within the second element of the distributed ledger is indicative of a transfer the digital asset to the first device (Durvasula, [0045] Blockchain API host 104 may also prepare a transfer proposal by preparing data for writing to a block of the blockchain with the data including, for example, the customer's blockchain address (e.g., the public key), the transaction (e.g., a transfer), the peer's account (e.g., blockchain address), a timestamp, the transfer amount, or any other data for inclusion in the blockchain. And [0046] Once written to the blockchain, the data from the proposal updates the account balances for customer 109 and the peer by transferring the requested amount of loyalty points from the customer's account to the peer's account).  

Regarding claim 11, similarly claim 20, Durvasula-Perullo combination further teaches:
The apparatus of claim 1, the apparatus of claim 14, wherein the at least one processor is further configured to: receive, from the computing system via the communications interface, a request to redeem a quantity of the digital asset (Durvasula, [0004] In addition to loyalty point transfers, the blockchain-based system may award loyalty points to customers in response to spending, loyalty points for goods and services,…), a third digital signature applied to the redemption request (Durvasula, [0031] In various embodiments, loyalty wallet 105 may prepare and sign a registration request for transmission to a blockchain API host 104 (Step 204)), and a fourth digital signature applied to the redemption request and to the third digital signature (Perullo, discloses multi-signature verification network authorizing a blockchain transaction by verification on first signature from payer device and second signature from a verification system, see [Abstract]. And [0018] Each of the one or more second signatures may be generated by a respective one of the one or more verification providers using a second private key), the redemption request being generated by the (first) application program executed at the first device (Durvasula, See Loyalty Wallet i.e. application program), and the redemption request comprising the public key and debit data identifying the quantity of the digital asset (Durvasula, [0032] blockchain API host 104 may verify the signature and prepare a proposal to register customer 109 (Step 206). Blockchain API host 104 may verify the signature by performing a crypto operation using the public key to the data that was signed using the private key); and based on a validation of the third and fourth digital signatures, approve the redemption request, generate a redemption object that includes the public key and the debit data, and perform operations that record the redemption object within a third element of the distributed ledger (Durvasula, [0032] Blockchain API host 104 may propagate the registration proposal by writing it to the blockchain or by otherwise transmitting the proposal to consensus participants 103. Consensus participants 103 may achieve consensus and add a new ledger for customer 109 to blockchain 102 (Step 208). Consensus participants 103 may validate registrations, loyalty point transactions (i.e. redemption), …). Examiner notes: Durvasula’s teachings of loyalty point distribution also apply to redemption. The third signature is equivalent to the first signature, the fourth digital signature is equivalent to the second digital signature while the first and second digital signatures are applied to allocation request, and it is obvious to one ordinary skilled in the art the validation of digital signatures can be applied to the redemption request.

Regarding claim 17, Durvasula-Perullo combination further teaches:
The apparatus of claim 14, wherein the at least one processor is further configured to: validate the first digital signature using the public key (Durvasula, [0029] Loyalty wallet 105 may generate and/or receive an asymmetric cryptography key pair including a private key paired with a public key (Step 202). And [0031] loyalty wallet 105 may prepare and sign a registration request for transmission…); and apply the second digital signature to the allocation request and to the first digital signature using a private key of the apparatus (Perullo, discloses multi-signature verification network authorizing a blockchain transaction by verification on first signature from payer device and second signature from a verification system, see [Abstract]. And [0018] Each of the one or more second signatures may be generated by a respective one of the one or more verification providers using a second private key (e.g., created and maintained by the verification provider)).

Regarding claim 19, Durvasula-Perullo combination further teaches:
The apparatus of claim 14, wherein the at least one processor is further configured to: receive, via the communications interface from the computing system, confirmation data indicative of the recordation of the public key and the asset data within the second element of the distributed ledger (Durvasula, [0042] blockchain API host 104 may propagate the proposal to consensus participants 103 by transmitting the proposal and/or writing the proposal to blockchain 102 (Step 510)); and transmit the confirmation data to the first device via the communications interface, the executed application program causing the first device to present a portion of the confirmation data within a digital interface (Durvasula, [0042] Consensus participants 103 may achieve consensus and add the proposal to the blockchain 102 (Step 511). The consensus participants 103 and/or blockchain API host 104 may thus notify customer 109 by writing data from the proposal to blockchain 102 and/or transmitting a confirmation to loyalty wallet 105 (Step 512)).  

Claims 3-4, 15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula-Perullo as applied above, further in view of Aleksander et al (US20190379531A1, hereinafter, “Aleksander”).
Regarding claim 3, Durvasula-Perullo combination teaches:
The apparatus of claim 1, 
While the combination of Durvasula-Perullo does not explicitly teach but in the same field of endeavor Aleksander teaches:
wherein and the first element of the distributed ledger comprises a registration object, the registration object comprising the public key and additional registration data associated with the first device, the additional registration data comprising at least one of a network address of the first device or an application cryptogram of the first application program (Aleksander, discloses registration of data in a blockchain database, see [Abstract]. In particular, [0070] the separate database can store additional information about the origin of the digital good, e.g. IP address (i.e. network address) of the node, blockchain address, … and [0076] In the same way, the public key can be calculated as a function of the signature of the hash of the test document. … these public keys may be checked with the public key calculated as a function of the signature of the hash of the digital file, information above has been previously stored in the blockchain database or in the separate database, according to the data registration method of the present invention. This way verification of the owner of the file can be carried out).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Aleksander in the systems and methods for loyalty point distribution of Durvasula-Perullo by registering public key of the digital file and IP address of the node in blockchain for verification of data. This would have been obvious because the person having ordinary skill in the art would have been motivated to register data in a blockchain database with approved node for approving transaction of data in blockchain (Aleksander, [Abstract]).

Regarding claim 4, Durvasula-Perullo-Aleksander combination further teaches:
The apparatus of claim 3, wherein the at least one processor is further configured to: based on the validation of the first and second digital signatures, generate an allocation object that includes the public key and the asset data (Durvasula, [0020] The payment networks use a distributed ledger, which may be based on a blockchain, and the payment networks have consensus-based transaction validation. And [0032] Consensus participants 103 may achieve consensus and add a new ledger for customer 109 to blockchain 102 (Step 208). Consensus participants 103 may validate registrations, loyalty point transactions, and any other activity on blockchain 102 by establishing consensus); and 147InternalAttorney Docket No.: G4144-00346perform operations that record the allocation object within the second element of the distributed ledger, the public key associating the registration and allocation objects within the first and second elements of the distributed ledger (Durvasula, [0036] Blockchain API host 104 may prepare the proposal by preparing data for writing to a block of the blockchain including, for example, an identifier of the customer (e.g., the public key or blockchain address)).  

Regarding claim 15, Durvasula-Perullo combination teaches:
The apparatus of claim 14, 
While the combination of Durvasula-Perullo does not explicitly teach but in the same field of endeavor Aleksander teaches:
wherein: the first element of the distributed ledger comprises a registration object, the registration object comprising the public key and additional registration data associated with the first device, the additional registration data comprising at least one of a network address of the first device or an application cryptogram of the first application program (Aleksander, discloses registration of data in a blockchain database, see [Abstract]. In particular, [0070] the separate database can store additional information about the origin of the digital good, e.g. IP address (i.e. network address) of the node, blockchain address, … and [0076] In the same way, the public key can be calculated as a function of the signature of the hash of the test document. … these public keys may be checked with the public key calculated as a function of the signature of the hash of the digital file, information above has been previously stored in the blockchain database or in the separate database, according to the data registration method of the present invention. This way verification of the owner of the file can be carried out);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Aleksander in the systems and methods for loyalty point distribution of Durvasula-Perullo by registering public key of the digital file and IP address of the node in blockchain for verification of data. This would have been obvious because the person having ordinary skill in the art would have been motivated to register data in a blockchain database with approved node for approving transaction of data in blockchain (Aleksander, [Abstract]).
Durvasula further teaches: and the second element of the distributed ledger comprises an allocation object, the allocation object comprising the public key and the asset data identifying the digital asset, the public key associating the registration and allocation objects within the first and second elements of the distributed ledger (Durvasula, [0020] The payment networks use a distributed ledger, which may be based on a blockchain, and the payment networks have consensus-based transaction validation. And [0032] Consensus participants 103 may achieve consensus and add a new ledger for customer 109 to blockchain 102 (Step 208). Consensus participants 103 may validate registrations, loyalty point transactions, and any other activity on blockchain 102 by establishing consensus, and [0036] Blockchain API host 104 may prepare the proposal by preparing data for writing to a block of the blockchain including, for example, an identifier of the customer (e.g., the public key or blockchain address)).  

Regarding claim 21, Durvasula-Perullo combination teaches:
The apparatus of claim 1, 
While the combination of Durvasula-Perullo does not explicitly teach but in the same field of endeavor Aleksander teaches:
wherein: the registration data comprises at least one of a network address of the second device or an application cryptogram of a second application program executed at the second device; and the first element of the distributed ledger comprises a registration object, the registration object comprising the registration data and an additional public key of the second application program (Aleksander, discloses registration of data in a blockchain database, see [Abstract]. In particular, [0070] the separate database can store additional information about the origin of the digital good, e.g. IP address (i.e. network address) of the node, blockchain address, … and [0076] In the same way, the public key can be calculated as a function of the signature of the hash of the test document. … these public keys may be checked with the public key calculated as a function of the signature of the hash of the digital file, information above has been previously stored in the blockchain database or in the separate database, according to the data registration method of the present invention. This way verification of the owner of the file can be carried out).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Aleksander in the systems and methods for loyalty point distribution of Durvasula-Perullo by registering public key of the digital file and IP address of the node in blockchain for verification of data. This would have been obvious because the person having ordinary skill in the art would have been motivated to register data in a blockchain database with approved node for approving transaction of data in blockchain (Aleksander, [Abstract]).
  
Regarding claim 22, Durvasula-Perullo-Aleksander combination further teaches:
The apparatus of claim 21, wherein the at least one processor is further configured to: receive, from the computing system via the communications interface, an additional allocation request (Durvasula, [0006] In various embodiments, the system may also receive a registration request for a loyalty partner site), a third digital signature applied to the additional allocation request (Durvasula, [0031] loyalty wallet 105 may prepare and sign a registration request for transmission to a blockchain API host 104 (Step 204)), and a fourth digital signature applied to the allocation request and to the third digital signature (Perullo, discloses multi-signature verification network authorizing a blockchain transaction by verification on first signature from payer device and second signature from a verification system, see [Abstract]. And [0018] Each of the one or more second signatures may be generated by a respective one of the one or more verification providers using a second private key), the additional allocation request being generated by the second application program executed at the second device, and the allocation request comprising the additional public key (Durvasula, [0032] blockchain API host 104 may verify the signature and prepare a proposal to register customer 109 (Step 206). Blockchain API host 104 may verify the signature by performing a crypto operation using the public key to the data that was signed using the private key); based on a validation of the third and fourth digital signatures, approve the additional allocation request, allocate at least a portion of the digital asset to the second device in accordance with the additional allocation request, and generate an allocation object associated with the allocation of the portion of the digital asset to the second device, the allocation object comprising the additional public key; and perform operations that record the allocation object within the second element of the distributed ledger, the additional public key associating the registration and allocation objects within the first and second elements of the distributed ledger (Durvasula, [0032] Blockchain API host 104 may propagate the registration proposal by writing it to the blockchain or by otherwise transmitting the proposal to consensus participants 103. Consensus participants 103 may achieve consensus and add a new ledger for customer 109 to blockchain 102 (Step 208). Consensus participants 103 may validate registrations, loyalty point transactions (i.e. redemption), …). Examiner notes: Durvasula’s teachings of loyalty point distribution also apply to additional allocation request and second application program of second device similarly to the first application program of first device. The third signature is equivalent to the first signature, the fourth digital signature is equivalent to the second digital signature while the first and second digital signatures are applied to allocation request, and it is obvious to one ordinary skilled in the art the validation of digital signatures can be applied to the additional allocation request.

Claims 6-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula-Perullo as applied above to claim 1, 14 respectively, further in view of Bettger (US20190052467A1, hereinafter, “Bettger”).
Regarding claim 6, similarly claim 18, Durvasula-Perullo combination teaches:
The apparatus of claim 1, the apparatus of claim 14,
While the combination of Durvasula-Perullo does not explicitly teach but in the same field of endeavor Bettger teaches:
wherein: the allocation request further comprises a first code challenge generated by the apparatus based on at least one of a network address of the first device or an application cryptogram of the first application program (Bettger, discloses verification of document using acceptance hash code between sender and receiver. And [0138] The identifier may be an address of the user device 402 (for example, a media access control (MAC) address, an Internet protocol (IP) address, etc.)); and the at least one processor is further configured to: obtain the first code challenge from the allocation request and load, from the memory, a second code challenge associated with at least one of the network address or the application cryptogram; determine that the first code challenge corresponds to the second code challenge; and approve the allocation request based on the determination that the first code challenge corresponds to the second code challenge (Bettger, [0310] The hash comparator 445 can determine whether the transaction is approved at (13) based on a comparison of the first acceptance hash code (i.e. first code challenge) with the second acceptance hash code (i.e. second code challenge) …For example, here, the user device 402 generated an acceptance hash code instead of a decline hash code.  Thus, if the user provided the correct information when approving the transaction (for example, accurate values for the input(s) that uniquely represent the user such that the identity hash code generated by the user device 402 matches (i.e. corresponds to) the identity hash code stored in the user identity data store 446 that was previously provided by the user device 402), then the hash comparator 445 determines that the transaction is approved), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bettger in the systems and methods for loyalty point distribution of Durvasula-Perullo by comparing the acceptance hash codes between user device and document authentication server for document verification. This would have been obvious because the person having ordinary skill in the art would have been motivated to user acceptance hash code as code challenge to verify the document elements of the document are as expected and from the expected user (Bettger, [Abstract]).
Perullo further teaches: and based on the validation of the first and second digital signatures (Perullo, [0018] Each of the one or more second signatures may be generated by a respective one of the one or more verification providers using a second private key. See also [0034], [0057]).  

Regarding claim 7, Durvasula-Perullo-Bettger combination further teaches:
The apparatus of claim 6, wherein the at least one processor is further configured to: receive, via the communications interface, a request for the first code challenge from the first device, the request comprising at least one of the network address or the application cryptogram (Bettger, [0070] the manner in which the acceptance hash code is generated allows a receiving device to verify that the elements of the document (for example, elements that form a contract) are as expected and to verify an identity of a user that allegedly executed the document. And [0138] The identifier may be an address of the user device 402 (for example, a media access control (MAC) address, an Internet protocol (IP) address, etc.)); generate the first code challenge based on the received request, the first code challenge comprising a hash value of the at least one of the network address or the application cryptogram, or a hash value of a plaintext cipher; and transmit the first code challenge to the first device via the communications interface (Bettger, [0248] If the user accepts the transaction, then the user device 402 generates a first acceptance hash code at (6) in a manner as described herein. The user device 402 can then transmit the first acceptance hash code to the document authentication server 440 at (7)).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula-Perullo as applied above, further in view of Komenda et al (US20190057454A1, hereinafter, “Komenda”).
Regarding claim 8, Durvasula-Perullo combination further teaches:
The apparatus of claim 1, 
While the combination of Durvasula-Perullo does not explicitly teach but in the similar field of endeavor Komenda teaches:
wherein the at least one processor is further configured to load, from the memory, allocation data identifying allocation criteria applicable to the allocation request (Komenda, discloses selection of insurance via distributed ledger, see [Abstract] The computing device can also determine that the distributed ledger includes a set of second transactions that correspond to a set of insurance policies that each reference the first transaction, each transaction in the corresponding set of second transactions having insurance policy parameters that are determined based on the insurance request criteria).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Komenda in the systems and methods for loyalty point distribution of Durvasula-Perullo by having insurance policy parameters determined based on insurance request criteria. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow a node to select an optimal insurance policy and store the insurance selection record into the distributed ledger (Komenda, [Abstract]).

Regarding claim 9, Durvasula-Perullo-Komenda combination further teaches:
The apparatus of claim 8, wherein: at least one of the allocation criteria specifies the digital asset, or a quantity of the digital asset, subject to allocation to the first device in response the recordation of the registration data within the first element of the distributed ledger (Komenda, [0065] the insurance request 312 is stored in an insurance request system 304.  The insurance request system 304 can be a distributed ledger that is maintained by at least one node); and the at least one processor is further configured to obtain the asset data from a portion of the allocation data associated with the at least one of the allocation criteria (Komenda, [0091] Upon identifying a newly added insurance request transaction block, it may be determined that the request is an open request...For example, the completed transaction system 314 may comprise a distributed ledger including a transaction (e.g., a smart contract) referencing the insurance request transaction block, the insurance request criteria …).  

Regarding claim 10, Durvasula-Perullo-Komenda combination further teaches:
The apparatus of claim 8, wherein the at least one processor is further configured to: determine that the allocation request is consistent with at least one of the allocation criteria; and approve the allocation request based on a validation of the first and second digital signatures, and based on the determination that the allocation request is consistent with the at least one allocation criterion (Komenda, [0005] The method further comprises determining, by the computing device, that the distributed ledger includes a set of second transactions that corresponds to a set of insurance policies that each reference the first transaction, each transaction in the corresponding set of second transactions having insurance policy parameters that are determined based on the insurance request criteria. And [0034] On the other hand, a public key can be employed to decrypt data encrypted by an associated private key, encrypt data that only the private key can decrypt, and/or digitally authenticate a digital signature generated by an associated private key. See validation of first and second digital signatures taught by Perullo above).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula-Perullo as applied above to claim 11, further in view of Postrel (US20190156363A1, hereinafter, “Postrel”).
Regarding claim 12, Durvasula-Perullo combination teaches:
The apparatus of claim 11, 
While the combination of Durvasula-Perullo does not explicitly teach but in the similar field of endeavor Postrel teaches:
wherein the at least one processor is further configured to: based on the recordation of the redemption object within the third element of the distributed ledger, execute the requested redemption of the quantity of the digital asset and debit the quantity of the digital 150InternalAttorney Docket No.: G4144-00346asset from a balance of the digital asset associated with the first device (Postrel, [0014] the user may desire to redeem some or all of his points with that merchant. A redemption transaction would then take place in which the points required by the merchant for the redemption are deducted from the digital wallet in a subsequent blockchain transaction. The blockchain will keep a running record of all points added to the digital wallet as well as those taken from the wallet during the redemption process); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Postrel in the systems and methods for loyalty point distribution of Durvasula-Perullo by implementing a reward program and exchange system utilizing blockchain to reward transaction. This would have been obvious because the person having ordinary skill in the art would have been motivated to debit quantity of digital assets from balance of the digital assets to reward a redemption transaction using blockchain ledger (Postrel, [Abstract], [0014]).
Durvasula further teaches: and transmit additional confirmation data to the first device via the communications interface, the additional confirmation data being indicative of the redemption of the quantity of the digital asset (Durvasula, [0042] blockchain API host 104 may propagate the proposal to consensus participants 103 by transmitting the proposal and/or writing the proposal to blockchain 102 (Step 510). Consensus participants 103 may achieve consensus and add the proposal to the blockchain 102 (Step 511). The consensus participants 103 and/or blockchain API host 104 may thus notify customer 109 by writing data from the proposal to blockchain 102 and/or transmitting a confirmation to loyalty wallet 105 (Step 512)).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Nicli et al (US20200334668A1) discloses system and method of controlling emission of digital assets from request received by an accredited ledger while the request relates to transfer registration of digital asset towards an account or between two accounts.
Knight et al (US20190299105A1) discloses system and method for converting between in-game digital assets and cryptocurrency tokens on a distributed ledger. Transaction message are created and digitally signed by users and broadcast for incorporation into the distributed ledger.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M LEE/Examiner, Art Unit 2436   

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436